Title: To Thomas Jefferson from La Vingtrie, [before 12 February 1788]
From: La Vingtrie, Bayard de
To: Jefferson, Thomas



Monsieur
De l’hôtel de L’empereur rue grénelle St. Honoré[Before 12 Feb. 1788]

J’aurois eu L’honneur de me présenter à votre hôtel pour vous prier, et d’excuser ma démarche en m’adressant à vous pour une affaire qui m’est purement personelle, et de vouloir bien me Dire, si je pourois trouver ici quelqu’un qui me vendît des terres aux états unis de L’amérique, ma patrie adoptive. Mais, n’ayant point d’habit habillé, je me sers de La voie Epistolaire, qui vous évite peut-être une visite importune et à moi Le déplaisir de Le sentir.

La résidence de mes camarades dans votre patrie, La Lecture des ouvrages de Messrs. de crevecoeur et price me font attendre avec l’impatience la plus vive L’heureux moment où je me verrai parmi Des hommes qui se sont fait une forme de gouvernement où la Dignité de L’homme n’est point avilie par de frivoles et abusives distinctions, où Le total n’est point occupé à L’unité.
Étre Libre, être avec des égaux, voilà, Monsieur, Les deux grands motifs de mon émigration, je n’en ai point d’autre. Je vous prie, Monsieur, de vouloir bien pardonner mon importunité et mon ignorance en faite d’étiquette; comme envoyé des états de L’amérique vous avez un titre; mais je suis certain que Monsieur jefferson est trop au-dessus pour se facher d’une insience, bien pardonable d’ailleurs à un militaire.
J’ai L’honneur D’être avec un profond respect Monsieur Votre très humble et très obéissant serviteur,

De La Vingtrieoff.r. au régiment d’auxonne artillerie

